Title: To Thomas Jefferson from Pseudonym: "A Stranger", 26 November 1805
From: Pseudonym: “A Stranger”
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia Nov 26 1805
                  
                  Resting the merits of what follows on itself—I shall not augment this intrusion on your time by appologies, but proceed to notice, that several manufactures have begun in our country under the influence of present circumstances viz the European war, additional Taxes, in that quarter the deminution of the value of money there; the warr insurance, but above all our own Importation duties (perhaps it is improper to inferr any benefit from the deminution of the value of money in Europe as the great quantity of artificial money created by our own Banks has produced a similar effect upon ourselves)—
                  The object of the present address is to preserve the influence that has brought this little beginning into existance—Congress passed a law laying two per Cent additional duty on certain importations on account of the Affrican warr, but this duty was to cease at some months after the conclusion of that war, now taking off this duty will be just so much in favor of importation and in the oppinion of the writer not only distroy some of our infant Manufactories, but depress the disposition to embark in any other—and already have we enough of Merchants & Store keepers; indeed when we recollect that three fifths at least of the merchants of Philadelphia and New York &c in any given time from three to six years have bankrupt, one is led to suppose there is too many;—and when we consider how little ready cash is in the hands of our farmers, it induces us to think something is wrong, that the machine social is not in due proportion when it produces these effects—In short we are something like a stool with two legs never right balanced—but with the addition of another it answers well its end 
                  The prosperity and Independance of the Country must rest on a due proportion of its productive power being applied in the three grand divisions of Industry, Agriculture, Manufactures, and Commerce. when this is the case the citizens support each other, and as farr as possible avoid that rivalship which so much abridges the happiness of society—Where all are farmers each is Rival to all the others, and all the others are Rivals to him; the same effect would take place were all tradesmen or Merchts— We have got rather far into illistrative degresion, but there a circumstance so much to the point I cannot avoid noticing it. Rhode Island supplies Philadelphia & NYork with a great quantity of Barley—Massachusets supplies an immense quantity of Hops—yet Boston &c receives its Porter from Liverpool.
                  Now to avoid any additional encouragement to the consumption of froreign articles by taking off this two per cent, and at the same retain the Tax with the approbation of the publick—Let it still be collected and formed into a fund, to be devided amongst the Respective states in proportion to their population—to be at the disposal of their respective Legistlatures for the improvement of their roads, cannals, harbours, &c.
                  Should the natien enjoy peace and her affairs be honestly managed, a few Years will relieve her from debt and leave the revenew free to be applied to such purposes—and the managing the proceeds of this two percent would prepare us for the most judicial application of the immence sum that will then be intrusted to our care.—The Talents and Virtues that adorn your character command with esteem the sincere wishes that You ever enjoy health and happiness of—Your sincere friend
                  
                     A Stranger 
                     
                  
                  
                     P.S. You will see from the manner of writing; this is from a head little in the habit of committing its ideas to paper.
                  
               